Citation Nr: 1443367	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for diverticulosis, currently rated 10 percent disabling.

2. Entitlement to an increased rating for status post removal of the right great toenail, currently rated noncompensable.

3. Entitlement to an increased rating for degenerative arthritis of the lumbar spine, currently rated 10 percent disabling.

4. Entitlement to an increased rating for postoperative left spermatocele with recurrence.

5. Entitlement to a total disability rating based on individual unemployability (TDIU)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction was subsequently transferred to the Detroit, Michigan RO.

A hearing was held on May 14, 2014 before the undersigned at the Detriot RO.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issues of entitlement to increased ratings for degenerative arthritis of the lumbar spine and postoperative left spermatocele with recurrence and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the claims for entitlement to increased ratings for diverticulosis and status post removal of the right great toenail is requested.


CONCLUSION OF LAW

The criteria for withdrawal of appeals seeking entitlement to increased ratings for diverticulosis and status post removal of the right great toenail by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeals for entitlement to increased ratings for diverticulosis and status post removal of the right great toenail (see Hearing transcript, pg. 4) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.




ORDER

Entitlement to an increased rating for diverticulosis is dismissed.

Entitlement to an increased rating for status post removal of the right great toenail is dismissed.


REMAND

The Veteran seeks an increased rating for degenerative arthritis of the lumbar spine and postoperative left spermatocele with recurrence.  During his May 2014 hearing before the Board, the Veteran reported that both conditions had worsened since his VA Compensation and Pension examinations in October 2009.  Considering the Veteran's testimony and in light of the time that has passed since that examination, the Board finds that a remand to schedule new VA Compensation and Pension examinations is warranted.

The Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  In his notice of disagreement, the Veteran stated that he retired earlier than planned because of his service-connected disabilities.  As such, the Board finds that the issue of TDIU has been raised by the record and that it must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with 38 C.F.R. § 3.159(b) notice regarding his claim for TDIU and ask him to identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.

2. Obtain updated VA treatment records from the medical centers in Albuquerque, New Mexico and Detroit, Michigan and associate the records with the claims file.

3. Schedule the Veteran for a VA orthopedic examination to determine the nature and severity of his service-connected lumbar spine arthritis.  The claims file (with all relevant Virtual VA documentation) and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.

All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).

4. Schedule the Veteran for a VA Compensation and Pension examination to determine the nature and severity of his postoperative left spermatocele with recurrence.  The claims file (with all relevant Virtual VA documentation) and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.

The examiner must conduct any indicated evaluations, studies, and tests in order to identify the nature and severity of all current manifestations, to specifically include renal and voiding dysfunction.  All symptoms, including symptoms of renal and/or voiding dysfunction, must be reported in detail.

5. Schedule the Veteran for a VA examination to determine the extent of functional and industrial impairment due to his service-connected disabilities.  The claims file (with all relevant Virtual VA documentation) and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.

The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition.  Thereafter, the examiner should render an opinion as to whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone precluded his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2103).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


